DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claims 13-16 and 32-35 it is unclear if the claimed limitations within the parenthesis is to be utilized as an alternative to the claimed inch/inches, or is the limitations are to be approximate metric variations. As currently claimed, it is unclear if the metric numbers are equivalent as they use a relative term (about). For the purpose of examination the metric ranges will not be utilized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 17-23,26-29 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacko (U.S. Patent Pub. No. 2008/0022822).
Regarding claim 1, Jacko teaches an impeller adapted (40) to be coaxially mounted within a cutting head for rotation about an axis of the cutting head (Figure 4e and Abstract) the impeller comprising: 
a lower plate (48) having an upper surface (X1), a lower surface (X2), and a perimeter (X3)(See annotated Figures 4e and 5 below); 
paddles (46) configured with the lower plate to direct material placed on the lower plate in a radially outward direction of the impeller when the impeller is rotated, at least one of the paddles having an outer radial extent that is adjacent the perimeter of the lower plate (Figure 4e and Paragraph 0025); and 
at least a first exit hole (53) located in the lower plate, the first exit hole having a wall section (X4) that completely closes the first exit hole along the perimeter at the upper surface of the lower plate, the first exit hole extending through the lower plate to define a passageway connected to the upper surface to enable foreign debris at the upper surface to exit the impeller through the passageway (See annotated Figure 4e below; Examiner notes the exit hole to have a “wall section” between the outer edge of the hole, and the perimeter X3. As such, the wall section “closes” the first hole along the perimeter as shown in the annotation of Figure 4e below; Examiner also notes the exit hole must merely be capable of allowing debris to pass through. Hole 53, as noted in the upper plate (50) is entirely through the plate, and as such, is capable of allowing debris to pass through the passageway between the upper and lower surface of lower plate 48 as there is a noted issue with rocks/debris provided in Jacko Paragraph 0028).

    PNG
    media_image1.png
    448
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1021
    981
    media_image2.png
    Greyscale

Regarding claim 2, Jacko teaches wherein the first exit hole has a major dimension oriented along the perimeter of the lower plate (Figure 4e).
Regarding claim .3, Jacko teaches wherein the first exit hole has a circular cross-section (Figure 4e).
Regarding claim 4, Jacko teaches wherein the at least one of the paddles comprises posts (54) extending in the radially outward direction of the impeller from the outer radial extent of the at least one of the paddles (Figure 4e and Paragraph 0028).
Regarding claim 7, Jacko teaches wherein the outer radial extent of the at least one of the paddles is contiguous with the first exit hole (Figure 4e; Examiner notes the outer border of the exit hole shares a common border with the impeller 46).
Regarding claim 8, Jacko teaches wherein the at least one of the paddles has a face (60) (Figure 4c) that contacts the material when the impeller is rotated, and the first exit hole is located adjacent to and extends along the face of the at least one of the paddles (Figure 4e and Paragraph 0028).
Regarding claim 9, Jacko teaches, wherein the first exit hole has a wall that is not perpendicular to the upper surface of the lower plate (Figure 4e; Examiner notes the upper plate (50) hole (53) to have a wall extending through the plate. As the holes are identical, the same wall is utilized within the lower plate hole).
Regarding claim 10, Jacko teaches wherein the first exit hole has a radially outermost wall that is not perpendicular to the upper surface of the plate (Figure 4e; Examiner notes the upper plate (50) hole (53) to have a wall extending through the plate. As the holes are identical, the same wall is utilized within the lower plate hole).
Regarding claim 17, Jacko teaches wherein the outer radial extent of the at least one of the paddles is spaced apart from the perimeter of the lower plate such that a radial gap exists between the outer radial extent and the perimeter (See annotated Figure 4e below; Examiner notes the impeller itself has a gap between its outer edge and the perimeter).

    PNG
    media_image3.png
    938
    635
    media_image3.png
    Greyscale

Regarding claim 18, Jacko teaches wherein the first exit hole has at least a portion thereof within the radial gap between the perimeter of the lower plate and the outer radial extent of the at least one of the paddles (Examiner notes as least one of the mounting holes 53 is within the radial gap between the perimeter and lower plate as noted in the annotation of Figure 4e of claim 17 above).
Regarding claim 19, Jacko teaches wherein the outer radial extent of the at least one of the paddles is adjacent the perimeter of the lower plate and the first exit hole is adjacent the outer radial extent and the perimeter (Figure 4e).

Regarding claim 20, Jacko teaches a cutting machine comprising an annular shaped cutting head and an impeller adapted (40) to be coaxially mounted within the cutting head for rotation about an axis of the cutting head in a rotational direction relative to the cutting head, the cutting head having multiple knives each extending radially inward toward the impeller in a direction opposite the rotational direction of the impeller (Figure 4e and Abstract and Paragraphs 0005-0006) the impeller comprising: 
a lower plate (48) having an upper surface (X1), a lower surface (X2), and a perimeter (X3)(See annotated Figures 4e and 5 above of claim 1); 
paddles (46) configured with the lower plate to direct material placed on the lower plate in a radially outward direction of the impeller when the impeller is rotated, at least one of the paddles having an outer radial extent that is adjacent the perimeter of the lower plate (Figure 4e and Paragraph 0025); and 
at least a first exit hole (53) located in the lower plate, the first exit hole having a wall section (X4) that completely closes the first exit hole along the perimeter at the upper surface of the lower plate, the first exit hole extending through the lower plate to define a passageway connected to the upper surface to enable foreign debris at the upper surface to exit the impeller through the passageway (See annotated Figure 4e below; Examiner notes the exit hole to have a “wall section” between the outer edge of the hole, and the perimeter X3. As such, the wall section “closes” the first hole along the perimeter as shown in the annotation of Figure 4e below; Examiner also notes the exit hole must merely be capable of allowing debris to pass through. Hole 53, as noted in the upper plate (50) is entirely through the plate, and as such, is capable of allowing debris to pass through the passageway between the upper and lower surface of lower plate 48 as there is a noted issue with rocks/debris provided in Jacko Paragraph 0028).


Regarding claim 21, Jacko teaches wherein the first exit hole has a major dimension oriented along the perimeter of the lower plate (Figure 4e).
Regarding claim 22, Jacko teaches wherein the first exit hole has a circular cross-section (Figure 4e).
Regarding claim 25, Jacko teaches wherein the at least one of the paddles comprises posts (54) extending in the radially outward direction of the impeller from the outer radial extent of the at least one of the paddles (Figure 4e and Paragraph 0028).
Regarding claim 26, Jacko teaches wherein the outer radial extent of the at least one of the paddles is contiguous with the first exit hole (Figure 4e; Examiner notes the outer border of the exit hole shares a common border with the impeller 46).
Regarding claim 27, Jacko teaches wherein the at least one of the paddles has a face (60) (Figure 4c) that contacts the material when the impeller is rotated, and the first exit hole is located adjacent to and extends along the face of the at least one of the paddles (Figure 4e and Paragraph 0028).
Regarding claim 28, Jacko teaches, wherein the first exit hole has a wall that is not perpendicular to the upper surface of the lower plate (Figure 4e; Examiner notes the upper plate (50) hole (53) to have a wall extending through the plate. As the holes are identical, the same wall is utilized within the lower plate hole).
Regarding claim 29, Jacko teaches wherein the first exit hole has a radially outermost wall that is not perpendicular to the upper surface of the plate (Figure 4e; Examiner notes the upper plate (50) hole (53) to have a wall extending through the plate. As the holes are identical, the same wall is utilized within the lower plate hole).
Regarding claim 36, Jacko teaches wherein the outer radial extent of the at least one of the paddles is spaced apart from the perimeter of the lower plate such that a radial gap exists between the outer radial extent and the perimeter (See annotated Figure 4e of claim 17 above; Examiner notes the impeller itself has a gap between its outer edge and the perimeter).
Regarding claim 37, Jacko teaches wherein the first exit hole has at least a portion thereof within the radial gap between the perimeter of the lower plate and the outer radial extent of the at least one of the paddles (Examiner notes as least one of the mounting holes 53 is within the radial gap between the perimeter and lower plate as noted in the annotation of Figure 4e of claim 17 above).
Regarding claim 38, Jacko teaches wherein the outer radial extent of the at least one of the paddles is adjacent the perimeter of the lower plate and the first exit hole is adjacent the outer radial extent and the perimeter (Figure 4e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jacko (U.S. Patent Pub. No. 2008/0022822).
Regarding claims 13 and 32 Jacko does not provide; wherein the first exit hole has a minimum cross-sectional dimension of greater than 5/16 inch (about 8 mm).
Regarding claims 14 and 33 Jacko does not provide; wherein the first exit hole has a maximum radial dimension of about 1.2 inch (about 30 mm).
Regarding claims 15 and 34 Jacko does not provide; wherein the first exit hole has radial and circumferential dimensions of greater than 5/16 to about 1.2 inch (about 8 mm to about 30 mm) and greater than 5/16 to about 2 inches (about 8 mm to about 50 mm), respectively.
Regarding claims 16 and 35 Jacko does not provide; wherein the first exit hole has radial and circumferential dimensions of about 3/8 to about 0.5 inch (about 9.5 mm to about 12.5 mm) and about 0.75 to about 1.25 inch (about 19 mm to about 32 mm), respectively.
One of ordinary skill in the art would have good reason to holes of various dimensions which are known to be useful for a particular discharge function. There are a finite number of possible dimensions which pertain to an impeller plate and corresponding exit hole and allow for the impeller to provide the rotational function thereby discharging debris through the exit hole. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable exit hole dimensions in an attempt to provide an improved exit hole for the impeller, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claims 5-6, 11-12, 24-25 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD D CROSBY JR/  08/12/2022Examiner, Art Unit 3724